mrnamDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia (WO 2013/124524).
Regarding claims 1, 17, Nokia teaches a method implemented in an electronic device to protect a dynamic protection area (DPA) adjoining one or more wireless networks ([0001]-[0004]), the method comprising:  detecting, by the electronic device, that the DPA is activated in the vicinity of a location recorded within a geolocation database (i.e., database for storing spectrum availability information for different geographical locations… primary network information may also include maximum permitted degradation of the location probability for the plurality of locations within the operating area and reference values of protection ratio and overloading reference threshold [0034]-[0035]); comparing, by the electronic device, a threshold representing acceptable interference and an estimated aggregate interference by a set of citizens broadband radio service devices (CBSDs) to a set of points within the 


Regarding claims 2, Nokia teaches the electronic device comprises a spectrum access system serving a citizen broadband radio service (CBRS), and wherein the spectrum access system includes the geolocation database ([0032], [0044]).
Regarding claims 3, Nokia teaches registering the set of citizens broadband radio service devices (CBSDs) in the spectrum access system ([0032], [0049]); and granting, to each CBSD, a set of frequency allocations, an associated antenna pattern, and associated power levels to transmit ([0049]).
Regarding claims 4, Nokia teaches moderating the transmission by the one or more CBSDs includes at least one of: terminating transmission right of the one or more CBSDs; reducing transmission power of the one or more CBSDs;
updating an associated antenna pattern for the CBSD; and
updating a spectrum used by the one or more CBSDs to reduce interference ([0049]-[0051]).
Regarding claims 13, 21, Nokia teaches wherein the threshold is a maximum allowed equivalent isotropic radiated power (EIRP) for a CBSD, and wherein the one or more CBSDs whose transmission are moderated are the ones those respective output power is over the maximum allowed EIRP (i.e., Identifying a vacant channel may comprise considering the structure and coverage of the primary- network, and determining allowed operating parameters for the secondary user on a vacant channel based on a variety' of variables. The allowed operating parameters may include for example a maximum permitted power level, which may be a measured as the equivalent isotropic radiated power (EIRP) [0029]).
Allowable Subject Matter
Claims 5-12, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643